USCA4 Appeal: 22-6631      Doc: 14         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6631


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROY LEE DYKES,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00003-JPJ-PMS-1)


        Submitted: August 31, 2022                                  Decided: September 12, 2022


        Before MOTZ, AGEE, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Roy Lee Dykes, Appellant Pro Se. Martha Suzanne Kerney-Quillen, OFFICE OF THE
        UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6631      Doc: 14         Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

              Roy Lee Dykes appeals from the district court’s orders denying his fifth motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and denying reconsideration.

        Upon review of the record, we conclude that the district court did not abuse its discretion

        in denying Dykes’ motion based on its determination that the 18 U.S.C. § 3553(a) factors

        weighed against compassionate release. See United States v. Kibble, 992 F.3d 326, 329

        (4th Cir.) (per curiam) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s orders. United States v. Dykes, No. 2:18-cr-

        00003-JPJ-PMS-1 (W.D. Va. filed May 6 & entered May 9, 2022; May 27, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                    2